Citation Nr: 1728008	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  14-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the status post partial left knee meniscectomy, to include the propriety of a reduction in the evaluation from 10 to 0 percent disabling, effective December 1, 2010 to May 10, 2011, currently evaluated as 10 percent disabling prior to December 1, 2010; noncompensable from December 1, 2010, to May 10, 2011; 10 percent disabling from September 1, 2011, to July 1, 2014; and noncompensable from July 1, 2014 (excluding temporary total evaluations from May 10, 2011, to September 1, 2011, and from June 29, 2015 to August 1, 2016).

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling prior to July 30, 2014, and from November 1, 2014, to June 29, 2015.

3.  Entitlement to an increased rating for the residuals of a total left knee replacement on or after August 1, 2016, currently evaluated as 60 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 1, 2016.
REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2002.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied an increased rating for degenerative joint disease of the left knee and proposed to reduce the evaluation for the residuals of a partial lateral meniscectomy of the left knee from 10 percent to noncompensable, effective December 1, 2010.  

In a September 2010 rating decision, the RO reduced the evaluation for the residuals of a left knee meniscectomy to a noncompensable evaluation.  In May 2011, the Veteran filed a notice of disagreement with the May 2010 rating decision.  The Board has previously interpreted the notice of disagreement to include the RO's decision to reduce the Veteran's award for his left knee.

In a December 2013 rating decision, the RO assigned a temporary total evaluation for a left knee arthroscopy, effective from May 10, 2011, and a 10 percent evaluation, effective from September 1, 2011.

Thereafter, in a January 2014 rating decision, the RO determined that clear and unmistakable error had occurred in the December 2013 rating decision in which the RO assigned a 10 percent evaluation for the residuals of a left knee meniscectomy.  The RO proposed to reduce the evaluation for the residuals of the left knee meniscectomy from 10 percent to noncompensable.  In an April 2014 rating decision, the RO reduced the evaluation for the residuals of a left knee meniscectomy to a noncompensable evaluation, effective July 1, 2014. 

In January 2015, the Board remanded the case to the Appeals Management Center (AMC) for further development.  The case has since been returned to the Board for appellate review.  

In an October 2016 rating decision, the Appeals Management Center (AMC) assigned a temporary total evaluation for a total left knee replacement, effective from June 29, 2015, and a 60 percent evaluation, effective from August 1, 2016.  The AMC returned the case for appellate review of the issue of entitlement to TDIU prior to March 30, 2016. See October 2016 supplemental statement of the case (SSOC).  Thereafter, in a November 2016 statement, the Veteran's attorney asserted that the Veteran is entitled to an effective date earlier than March 30, 2016, for the grant of TDIU.  Nevertheless, the Board notes that, in the October 2016 rating decision, the effective date assigned was August 1, 2016, and has recharacterized the issue to reflect that date.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Additionally, the Board notes that, in June 2017, the Veteran submitted a claim for service connection for narcolepsy, to include as secondary to service-connected sleep apnea, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and they are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following the January 2015 remand, the Veteran was afforded VA knee examinations in March 2015, June 2015, and August 2016.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the March 2015, June 2015, and August 2016VA examination reports did not include these findings.

Although the Board sincerely regrets the delay, it is necessary to ensure that the VA examination complies with the requirements of the recent holding in Correia.  The examiner should also determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period. See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

The Board further notes that the issue of entitlement to TDIU prior to August 1, 2016, is inextricably intertwined with the other issues being remand, and adjudication of that matter will be deferred until further development of the other issues is completed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain any outstanding VA medical records.

2.  The AOJ should schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated for the period of time before the Veteran had a total knee replacement (i.e., prior to June 29, 2015). See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  The AOJ should review the examination report to ensure that it is in compliance with this remand. If a report is deficient in any manner, the AOJ should implement corrective procedures. 
 
5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





